Exhibit 10.3

OPTION TO PURCHASE
SERIES B CONVERTIBLE PREFERRED STOCK
AND WARRANTS OF ANTEX BIOLOGICS INC.

            THIS OPTION TO PURCHASE AGREEMENT (the “Agreement”),dated as of
July 3, 2001, is entered into among Antex Biologics Inc., a Delaware corporation
(the “Company”), Xmark Fund, Ltd., Xmark Fund, L.P., S.A.C. Capital Associates,
LLC, SDS Merchant Fund, LP and OTATO, L.P. (Xmark Fund, Ltd., Xmark Fund, L.P.,
SDS Merchant Fund, LP, S.A.C. Capital Associates, LLC and OTATO, L.P., each are
referred to herein as a “Purchaser” and, collectively, as the “Purchasers”).

            WHEREAS, subject to the terms and conditions set forth in this
Agreement, the Company desires to grant each of the Purchasers, and each of the
Purchasers desires to accept from the Company, the option to acquire from the
Company, (i) shares of the Company’s Series B Convertible Preferred Stock,
having such terms and conditions as are set forth in a Certificate of
Designation, dated July 3, 2001, as filed by the Company with the Secretary of
State of the State of Delaware (the “Preferred Stock”), (ii) Class E Warrants,
having such terms and conditions as are set forth in the form of Class E Warrant
attached as Exhibit B-1 to a Securities Purchase Agreement, dated the dated
hereof, among parties to this Agreement (the “Purchase Agreement”), except that
such Class E Warrants shall not have a cashless exercise provision, and
(iii) Class F Warrants, having such terms and conditions as are set forth in the
form of Class F Warrant attached as Exhibit B-2 to the Purchase Agreement,
except that such Class F Warrants shall not have a cashless exercise provision
(the Class E Warrants and the Class F Warrants, together the “Warrants”);

            NOW THEREFORE, in consideration of the promises and mutual covenants
and agreements hereinafter, and for other good and valid consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Purchasers hereby agree as follows:



1.         Option Grant.

      a)           The Company hereby grants to Xmark Fund, Ltd., an option to
purchase from the Company, 236,437.5 units, each unit consisting of (i) 1/500th
of a share of the Preferred Stock, (ii) one-half of a Class E Warrant and
(iii) one-quarter of a Class F Warrant (each a “Unit”), at an exercise price of
$2.00 per Unit, exercisable on one occasion at any time, in whole and not in
part, during the period commencing July 3, 2001, and terminating on April 2,
2002.       b)           The Company hereby grants to Xmark Fund, L.P., an
option to purchase from the Company, 138,562.5 Units at an exercise price of
$2.00 per Unit, exercisable on one occasion at any time, in whole and not in
part, during the period commencing July 3, 2001, and terminating on April 2,
2002.       c)           The Company hereby grants to S.A.C. Capital Associates,
LLC, an option to purchase from the Company, 625,000 Units at an exercise price
of $2.00

1



--------------------------------------------------------------------------------

        per Unit, exercisable on one occasion at any time, in whole and not in
part, during the period commencing July 3, 2001, and terminating on April 2,
2002.       d)           The Company hereby grants to SDS Merchant Fund, LP, an
option to purchase from the Company, 375,000 Units at an exercise price of $2.00
per Unit, exercisable on one occasion at any time, in whole and not in part,
during the period commencing July 3, 2001, and terminating on April 2, 2002.    
  e)           The Company hereby grants to OTATO, L.P., an option to purchase
from the Company, 125,000 Units at an exercise price of $2.00 per Unit,
exercisable on one occasion at any time, in whole and not in part, during the
period commencing July 3, 2001, and terminating on April 2, 2002 (together with
the options granted to Xmark Fund, Ltd, Xmark Fund, L.P., S.A.C. Capital
Associates, LLC and SDS Merchant Fund, LP, the “Options”, each an “Option”).



2.         Exercise of the Option

      a)           If any of the Purchasers (the “Exercising Purchaser”)
determines to exercise its respective Option, it shall do so by written notice
to the Company (the “Exercise Notice”).       b)           The closing date
(“Closing Date”) of the exercise of the Option shall be the date specified in
the Option Notice, which shall not be less then 15 Business Days, nor more than
30 Business Days after the date of the Option Notice, unless the parties agree
to another date       c)           On the Closing Date, the parties shall
execute and deliver a securities purchase agreement, in substantially the form
of the Purchase Agreement, pursuant to which the Company agrees to issue and
sell to the Exercising Purchaser, and the Exercising Purchaser agrees to acquire
from the Company, all of the Units to which it is entitled.



3.      Cancellation of the Options. If at any time the Average Price of the
common stock, par value $.01 per share, of the Company (the “Common Stock”)
equals or exceeds $3.00 per share, the Company unilaterally may elect, in its
sole discretion, to cancel the Options, in whole or in part, by delivering a
notice of cancellation (a “Cancellation Notice”) to each Purchaser by facsimile
and overnight courier (the date that the Cancellation Notice is given being
referred to as the “Cancellation Notice Date”). The cancellation shall take
effect at 5:00 p.m., Washington, D.C. time, on the tenth Trading Day following
the Cancellation Notice Date (the “Cancellation Time”). Notwithstanding anything
in this Section 3, the Company shall effect the exercise of the Options pursuant
to Section 2 if the Exercise Notice is received by the Company before the
Cancellation Time.   4.      Certain Definitions

2



--------------------------------------------------------------------------------





          “Average Price” on any date means (x) the sum of the Per Share Market
Value for the ten (10) Trading Days immediately preceding such date minus
(y) the highest and lowest Per Share Market Value during the ten (10) Trading
Days immediately preceding such date, divided by (z) eight (8), or a similar
calculation if another figure for the number of Trading Days is set forth for
clause (x) of this definition.             “Business Day” means any day except
Saturday, Sunday and any day which shall be a legal holiday in the State of New
York or a day on which banking institutions in the State of New York generally
are authorized or required by law or other government action to close.      
      “National Market” means the NASDAQ National Market, the NASDAQ SmallCap
Market, the New York Stock Exchange and the AMEX.             “Per Share Market
Value” means on any particular date (a) the closing bid price per share of the
Common Stock on such date on (i) the National Market on which the Common Stock
is then listed or quoted, or, if there is no such price on such date, then the
closing bid price on such exchange or quotation system on the date nearest
preceding such date, or the OTCBB, as reported by the National Quotation Bureau
Incorporated (or similar organization or agency succeeding to its function of
reporting prices.             “Person” means an individual or a corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
limited liability company, joint stock company, government (or an agency or
political subdivision thereof) or other entity of any kind.             “Trading
Day” means any day on which the OTCBB or any National Market on which the Common
Stock is then listed or quoted is open for trading.   5.      Notices. Except as
otherwise expressly provided for herein, any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement shall be in writing and shall be deemed to have been delivered
(a) upon receipt, when delivered personally; (b) upon receipt, when sent by
facsimile, provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party (if received by
5:30 p.m. Eastern Standard Time) or the first Business Day following such
delivery (if received on or after 5:30 p.m. Eastern Standard Time); or (c) two
Business Days after deposit with a nationally recognized overnight courier, in
each case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:



  If to the Company:



  Antex Biologics Inc.
300 Professional Drive
Gaithersburg, Maryland 20879
Telephone: (301) 590-0129
Facsimile: (301) 590-1252
Attention: V.M. Esposito, Chairman and CEO

3



--------------------------------------------------------------------------------





  With a copy to:



  Covington & Burling
1201 Pennsylvania Avenue, N.W.
Washington, D.C. 20004
Telephone: (202) 662-6000
Facsimile: (202) 662-6291
Attention: D. Michael Lefever, Esq.



  If to Xmark Fund, Ltd. or Xmark Fund, L.P. to:



  Brown Simpson Asset Management, LLC
152 West 57th Street, 21st Floor
New York, New York 10029
Telephone: (212) 247-8200
Facsimile: (212) 247-1329
Attention: Peter Greene



  With a copy, in the case of Notice to Xmark Fund, Ltd. or Xmark Fund, L.P.,
to:



  Akin, Gump, Strauss, Hauer & Feld, L.L.P.
590 Madison Avenue
New York, New York 10022
Telephone: (212) 872-1000
Facsimile: (212) 872-1002
Attention: James Kaye



  If to S.A.C. Capital Associates, LLC to:



  S.A.C. Capital Advisors, LLC
777 Long Ridge Road
Stamford, Connecticut 06902
Telephone: (203) 614-2000
Facsimile: (203) 614-2393
Attention: Peter Nussbaum



  If to SDS Merchant Fund, LP to:



  One Sound Drive, Second Floor
Greenwich, Connecticut 06830
Telephone: (203) 629-8400
Facsimile: (203) 629-0345
Attention: Steve Derby



  If to OTATO, L.P. to:



  OTA Limited Partnership
1 Manhattanville Road

4



--------------------------------------------------------------------------------





  Purchase, New York 10577
Telephone: (914) 694-5857
Facsimile: (914) 694-6342
Attention: Vinny DiGeso



    Each party shall provide written notice to the other party of any change in
address or facsimile number in accordance with the provisions hereof.   6.  
   Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Purchasers and their permitted assigns, and shall be binding upon
any Person succeeding to the Company by merger or acquisition of all or
substantially all of the assets of the Company. Neither the Company nor any of
the Purchasers may assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other, which consent shall not be
unreasonably withheld.   7.      Governing Law. This Agreement shall be governed
by and construed and enforced in accordance with the internal laws of the State
of New York without regard to the principles of conflicts of law thereof. Each
party hereby irrevocably submits to the nonexclusive jurisdiction of the state
and federal courts sitting in the City of New York, Borough of Manhattan, for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, or that
such suit, action or proceeding is improper. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION
CONTEMPLATED HEREBY OR DISCUSSED HEREIN.   8.      Counterparts. This Agreement
may be executed in two or more counterparts, all of which when taken together
shall be considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other parties,
it being understood that the parties need not sign the same counterpart. In the
event that any signature is delivered by facsimile transmission, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) the same with the same force and effect as if
such facsimile signature page were an original thereof.

[Signature Page Follows]

5



--------------------------------------------------------------------------------



      IN WITNESS WHEREOF, the parties hereto have caused this Option to Purchase
Agreement to be duly executed by their respective authorized persons as of the
date first indicated above.

Company:

ANTEX BIOLOGICS INC.


By: /s/ V. M. Esposito
      V. M. Esposito
      Chairman and Chief Executive Officer

Purchasers:

XMARK FUND, LTD.

By: Brown Simpson Asset Management, LLC, its Investment Manager


By: /s/ Peter D. Greene
      Name: Peter D. Greene
      Title: Managing Principal

XMARK FUND, L.P.

By: Brown Simpson Capital, LLC, its General Partner


By: /s/ Peter D. Greene
      Name: Peter D. Greene
      Title: Managing Principal

S.A.C. CAPITAL ASSOCIATES, LLC

By: S.A.C. Capital Advisors, LLC


By: /s/ Peter Nussbaum
      Name: Peter Nussbaum
      Title: General Counsel

SDS MERCHANT FUND, LP


By: /s/ Steve Derby
      Name: Steve Derby
      Title: Managing Member

6



--------------------------------------------------------------------------------



OTATO, L.P.


By: /s/ James W. Santori
      Name: James W. Santori
      Title: CFO

7